Mr. Justice CATRON
delivered the opinion of the court.
The twenty-fifth section of the judiciary act- declares, that where is drawn in question the construction of any statute of the United States, and the decision is against the right set up or claimed by either party under the act of Congress, such decision may be re-examined, and reversed or affirmed, in the Supreme Court, on writ of error.
Here it is claimed, for the inhabitants of the township, that the fund arising''from the-proceeds of the sixteenth section shall not be estimated in distributing.the general school fund óf the State derived from taxes paid info the State treasury. The acts of the Legislature equalise the amount that shall be appropriated for the education of' each scholar throughout the State, taking into the estimate the' moneys' derived from *69the proceeds of the sixteenth section, with the proviso, that the whole of the proceeds shall be expended in the township. If it be more, then an equal portion to each scholar elsewhere furnished by the State fund — still, the township has the benefit of such excess, but receives nothing from the treasury; and if it be less, then the deficiency is made up, so as to equalize according to the general provision.
And the question here is, whether the State laws violate the acts of Congress providing that the proceeds of the sixteenth section shall be for the use of schools in the loionship. And our opinion is, that expending the proceeds of the sixteenth section for the exclusive use of schools “in the township” whore the section exists, is a compliance with the legislation of Congress on the subject; nor is the State bound'to provide any additional fund for a township receiving the bounty of Congress, no matter to what extent other parts of the State are supplied from the treasury.
The law is a perfectly just one; but if it were otherwise, and the school fund was distributed partially, nevertheless those receiving the bounty from Congress have no right'to call on this court to interfere with the power exercised by the State Legislature in laying and collecting taxes, and in appropriating them for educational purposes, at its discretion.
We hold, that a true construction was given to the acts of Congress referred to, and order that the judgment be affirmed.